— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, entered September 18, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on December 3, 1975, that the appeal be withdrawn, and there has been submitted to this court a memorandum dated December 16, 1975, signed by appellant’s attorney, and accepted and agreed to by respondent’s attorney, to such effect, which memorandum includes certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; and it is ordered that the case proceed to trial on January 15, 1976; the trial court shall determine all issues, including questions of alimony and support. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.